966 F.2d 1454
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James RICHARDS, Plaintiff-Appellant,v.SOUTHWEST AIRLINES COMPANY, Defendant-Appellee.
No. 91-1857.
United States Court of Appeals, Sixth Circuit.
June 8, 1992.

Before KEITH and SILER, Circuit Judges, and WELLFORD, Senior Circuit Judge.
PER CURIAM:


1
Plaintiff-appellant, James Richards, appeals from the July 3, 1991, United States District Court memorandum opinion and order granting summary judgment for the defendant-appellee, Southwest Airlines Company.   Richards claims his termination by appellee violated a just cause employment contract.


2
Having carefully considered the record and the arguments presented in the briefs and orally, we find no error warranting reversal.   We, therefore, AFFIRM, the memorandum opinion of the Honorable Avern Cohn, United States District Judge for the Eastern District of Michigan for the reasons set forth in his July 3, 1991 order.